Citation Nr: 1226380	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  11-06 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint disease of the left knee (herein "a left knee disability"), on the basis of aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1970 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  A pre-existing left knee disability (a healed fracture of the left femur, tibia, and fibula) was noted on the July 1969 pre-induction examination.

2.  The Veteran's preexisting left knee disability was not permanently worsened during or the result of his active service.


CONCLUSION OF LAW

A left knee disability was not aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).






(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in December 2009.  Nothing more was required.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained service medical records, and records from the Texas Department of Criminal Justice (TDCJ) were submitted.  There is no indication that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  

While the Veteran alleged receiving treatment for his knee in the early 1970s, after service discharge, see December 2009 VA examination, such treatment notes are not of record.  The Veteran was notified that it was his responsibility to secure these records.  He has not done so, nor has he identified these records with specificity or asked for VA's assistance in obtaining these records.  The October 2009 VCAA notification letter explicitly informed the Veteran that it was his responsibly to make sure VA receives all requested records not in possession of a federal department or agency, and that if he wanted VA to assist in obtaining non-federal records, he should give VA "enough information about the evidence" so that VA could obtain it.  The duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  Consequently, VA has fulfilled its duty to assist the Veteran in obtaining medical records. 

The Veteran was afforded a VA examination in December 2009.  The Board finds the VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided a medical opinion with a rationale.

Accordingly, the Board finds that VA's duty to assist has been met and no further action is required to fulfill VA's duty to assist in the development of the claim.  38 C.F.R. § 3.159(c)(4); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Generally, service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999). 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is a permanent increase in disability during service.  Where the evidence shows that there was a permanent increase in disability during service, there is a presumption that the disability was aggravated by service.  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b); Maxson v. West, 12 Vet. App. 453, 460 (1999). 


Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  For the presumption of aggravation to attach, it must be demonstrated that a permanent increase in disability occurred in service.  Maxson v. West, 12 Vet. App. 453, 460 (1999).  A temporary worsening of symptoms, as opposed to the condition itself, does not equate to an increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 6 (1991).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt, 1 Vet. App. 292.

III.  Factual Background and Analysis

As an initial matter, it must be shown that the Veteran has a current diagnosis of a left knee disability, since service connection cannot be established without a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the December 2009 VA examination reveals degenerative joint disease of the left knee.

On the July 1969 pre-induction examination, it was clinically noted that the Veteran had healed fractures of the left femur, tibia and fibula from a 1967 motorcycle accident.  The examiner noted that the Veteran could not do deep knee bends or squatting and that his range of motion for the left knee was 0-125 degrees, with pain on forcing flexion.  The Veteran also had a slight herniation of the left leg and thigh muscle.  Findings were negative for effusion and left quadriceps atrophy.  Service treatment records (STRs), dated March 1970, show the Veteran was again evaluated prior to induction.  Similar facts surrounding the Veteran's left knee medical history were recounted.  The Veteran has also conceded that he had a pre-existing left knee disability.  See December 2008 TDCJ treatment note and December 2009 VA examination.

As this evidence shows a left knee disability was noted on examination when the Veteran was accepted and enrolled into service, the presumption of soundness on induction as to a left knee disability does not apply.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore, his claim of service connection for a left knee disability will be considered based on a theory of aggravation of a pre-existing disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In order for the presumption of aggravation to arise, the evidence must show that there was a permanent increase in the severity of the left knee disability.

Later in March 1970, the Veteran was found to have retropatellar crepitus.  He was diagnosed with chondromalacia patella and was given a medical discharge on these grounds.  See March 1970 STRs.

Treatment records from the TDCJ show a diagnosis of, and treatment for a degenerative joint disease of the left knee.  In describing his history of left knee pain, the Veteran reported his 1967 fracture and said his left knee was aggravated in the Army when he had to do a lot of exercise.  He denied actual injury to the knee.  See December 2008 TDCJ treatment note.

The Veteran underwent a VA examination in December 2009 where the diagnosis of left knee degenerative joint disease was continued.  The VA examiner found that the Veteran's current left knee disability is degenerative in nature and more likely than not related to aging, attrition and the prior pre-service trauma to the left distal femur and proximal tibia.  He concluded that the Veteran's left knee disability was temporarily aggravated during service and that it is less likely than not that his disability was permanently aggravated by his military service.

The Veteran has alleged that his current disability is due to excess physical conditioning during basic training and that it aggravated his condition.  See VA Form 9 received March 2011.  As a lay person, the Veteran has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).   

The Veteran has also stated he has had knee pain since service, which he is competent to report, as this comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, when weighed against the other evidence of record, the Board finds that these lay statements do not sufficiently show that there was a permanent increase in severity of the Veteran's left knee disability during service, as pain was noted in the entrance examination report.

The December 2009 VA examination provides the most probative evidence as to whether there was a permanent increase in the severity/disability of the Veteran's pre-existing left knee disability.  The Veteran's representative submitted argument that the December 2009 VA examination was insufficient, alleging that the examiner did not discuss the Veteran's symptoms during service or provide a complete rationale for his conclusion that the Veteran's condition did not permanently increase in severity.  See July 2012 Informal Hearing Presentation.  The Board disagrees.  The December 2009 opinion reflects (1) a full review of the STRs and the evidence of record, (2) a complete familiarity with the Veteran's medical history, which included an interview, (3) physical examination, and (4) detailed findings and rationale, supported by medical principles and evidence in the claims file.   The examiner specifically discussed the Veteran's history of a left knee injury, his in-service knee problems and post-service complaints and treatment.  The examiner stated that the Veteran experienced a temporary increase in disability/severity in service, which would resolve once the activity ceased.  This is, in essence, a temporary flare-up.  Temporary flare-ups do not equate to a permanent worsening required for the presumption of aggravation to attach.  Because the examiner described the disability in sufficient detail and thoroughly explained the reasoning for his conclusion, the Board can make a fully informed evaluation of the underlying medical issue.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

Although the Veteran's contentions regarding an increase in symptoms during service are competent and credible, they do not show a permanent worsening of the underlying condition of a left knee disability.  See Jensen, 4 Vet. App. at 306-07.  Therefore, his statements are outweighed by the other competent and probative evidence of record that shows the left knee disability did not undergo a permanent increase in severity during service.  As such, the Board finds that the presumption of aggravation found in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not arise.  Browder v. Derwinski, 1 Vet. App. 204, 206-07 (1991).  

In sum, as the evidence does not show that the Veteran's left knee disability underwent a permanent increase in severity during service, the claim is denied.  A preponderance of the evidence is against the claim; therefore, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for degenerative joint disease of the left knee, on the basis of aggravation, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


